Judgment unanimously affirmed. Memorandum: Defendant was convicted, following a jury trial, of arson in the third degree (Penal Law § 150.10) for setting fire to a truck which was parked outside a bar he frequented in Syracuse. He contends on appeal that the court’s instructions to the jury on circumstantial evidence were erroneous. Defendant concedes that no objections were taken to the court’s charge and, thus, this issue has not been properly preserved for appellate review (CPL 470.05 [2]) and we decline to exercise our discretion to reach this issue in the interest of justice (CPL 470.15 [6] [a]). (Appeal from judgment of Onondaga County Court, Cunningham, J.—arson, third degree.) Present—Dillon, P. J., Callahan, Doerr, Green and Lawton, JJ.